Citation Nr: 0501152	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  96-37 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for lumbosacral disc herniation, L5-S1, currently evaluated 
as 40 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978 and from January 1990 to December 1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2003, the Board remanded the case to the RO for 
additional development.  In particular, the Board requested 
that the RO obtain the veteran's VA Vocational Rehabilitation 
file and medical records associated with his prior employment 
with the U.S. Postal Service.  To date, however, no attempt 
has been made to obtain these records.  Another remand is 
therefore required to assure compliance with the Board's 
prior remand instructions.  See Stegall v. West, 11 Vet. App. 
268 (1998) (holding "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders.").

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine, 
contained in 38 C.F.R. § 4.71a.  The most recent rating 
schedule revisions became effective September 26, 2003.  68 
Fed. Reg. 51,434-51,458 (Aug. 27, 2003).  The new criteria 
for evaluating service-connected spine disabilities are 
codified at newly designated 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243. 61 Fed. Reg. 51,457. 

The Board notes that the RO considered the new rating 
criteria governing the evaluation of intervertebral disc 
syndrome pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004).  However, the portion of the Musculoskeletal System 
that addresses disabilities of the spine in VA's Schedule for 
Rating Disabilities was again revised, effective September 
26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The 
new criteria include a revision of 38 C.F.R. § 4.71a, to 
include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine, which reflect normal ranges of motion of 
the cervical spine and thoracolumbar spine.  68 Fed. Reg. 
51,458 (Aug. 27, 2003).  To date, the veteran has not been 
notified of the most recently revised rating criteria.  
Therefore, the veteran should be notified of these changes.  
Moreover, the RO should be given the opportunity to consider 
rating the veteran's back disability under the most recent 
changes to determine whether a higher evaluation is 
warranted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain and 
associate with the claims file any 
Vocational Rehabilitation folder 
pertaining to the veteran.

2.  The RO should attempt to obtain any 
medical records generated by or on behalf 
of the U.S. Postal Service during the 
veteran's employment.  

3.  The RO should advise the veteran and 
his representative of the most recent 
changes in the rating schedule for 
evaluating disabilities of the spine, 
which became effective in September 2003.  
The veteran and his representative should 
be given an opportunity to submit 
additional evidence or argument in 
support of his claim.  

4.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  In doing so, the RO should 
consider the amendments to VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4, effective September 26, 2003. 68 Fed. 
Reg. 51,454- 51,458 (Aug. 27, 2003), as 
well as the rating criteria in effect 
prior to the change.  

5.  If either benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and should be given the opportunity to 
respond.  The SSOC should also provide 
citation to the amendments to the 
pertinent spine regulations.  The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit 


additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




